DETAILED ACTION

Response to Amendment
The Amendment filed 8/01/2022 has been entered. Claims 1-20 remain pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Nishikawa (US 202110237181 A1) teaches a circular saw blade (see Figure 1) comprising:
a generally circular blade body (see Figure 1) having a first side face (front face in Figure 1) and an opposite second side face (back face in Figure 1);
a plurality of cutting tooth holders (6) coupled to a periphery of the blade body (see Figure 2);
a plurality of gullets (7), each gullet disposed between two adjacent cutting tooth holders (see Figure 2);
a plurality of cutting teeth (11, 12, 13 and 14), each cutting tooth supported by one of the cutting tooth holders and having a rake face facing toward an adjacent gullet and extending transverse to the first and second side faces (rake face are on the right of each tooth in Figure 2), a relief face extending from the rake face toward the tooth holder that is supporting the cutting tooth and extending transverse to the first and second side faces (relief face on the left side of each tooth in Figure 2), and a cutting edge (top tip of each tooth in Figure 2) at a junction between the rake face and a relief face and extending transverse to the first and second side faces (see Figure 2),
wherein the cutting teeth alternate between at least one first set of cutting teeth (11, 12) and at least one second set of cutting teeth (13, 14) around the periphery of the blade body,
wherein each of the at least one first set of cutting teeth have the relief face beveled toward one of the first side face and the second side face in an alternating top bevel pattern at a first top bevel angle (see Figure 3), the rake face disposed at a first rake angle relative to a radius of the blade body, and the relief face disposed at a first relief angle relative a line tangent to the periphery of the blade body (See Figure 3),
wherein each of the at least one second set of cutting teeth have the relief faces beveled toward one of the first side face and the second side face in an alternating top bevel pattern at a second top bevel angle (see Figure 3), the rake face disposed at a second rake angle relative to a radius of the blade body, and the relief face disposed at a second relief angle relative a line tangent to the periphery of the blade body (see Figure 3),
Nishikawa fails to teach wherein at least two out of the following three conditions are satisfied: (a) each of the second bevel angle is less than each of the first bevel angle; (b) each of the second rake angle is less than each of the first rake angle, and (c) each of the second relief angle is less than each of the first relief angle, and wherein the at least one first set of cutting teeth and the at least one second set of cutting teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of cutting teeth.
Yoneda (US 6439094 B1) teaches a circular saw blade (col. 1 lines 6-14) with a first set of teeth (B) and a second set of teeth (C), each teeth includes a rake angle (theta B and theta C) and relief angle (alpha B and alpha C), such that (b) each second rake angle is less than each first rake angle (col. 4 lines 3-6), and (c) each second relief angle is less than each first relief angle (col. 3 lines 37-41).
While Yoneda may teach the structure of the smaller rake angle and relief angle for the second set of teeth compare to the first set of teeth, it would not have been obvious to one of ordinary skill in the art to have the specific arrangement the at least one first set of cutting teeth and the at least one second set of cutting teeth as claimed, such that the teeth are configured so that the second set of cutting teeth receive a greater percentage of a total chip load than the first set of cutting teeth. Since Nishikawa nor Yoneda discuss the specific percentage of chip load for the different set of teeth. Furthermore Nishikawa even discussed balance the load on each cutting tooth (paragraph 0147 of Nishikawa.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Nishikawa and Yoneda. Thus claim 11 is allowable, claims 2-13 are allowable by virtue of its dependency on claim 1. Claims 14-20 are allowable for the same reason as claim 1, since Nishikawa nor Yoneda discuss the specific percentage of chip load for the different set of teeth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 8/01/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 1-20 has been withdrawn. The corrected translation of the prior art reference Itaya (WO 96/21545) has overcome the rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/24/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724